                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM HASSAN MILHOUSE,                      :
         Plaintiff                           :
                                             :              No. 1:14-cv-01973
               v.                            :
                                             :              (Judge Kane)
FRANCIS FASCIANA, et al.,                    :
          Defendants                         :

                                    MEMORANDUM

I.     BACKGROUND

       Pro se Plaintiff Kareem Hassan Milhouse (“Plaintiff”), an inmate currently incarcerated

at the United States Penitentiary at McCreary, in Pine Knot, Kentucky (“USP-McCreary”), filed

this action pursuant to 28 U.S.C. § 1331 and Bivens v. Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1977), on October 10, 2014. (Doc. No. 1.) Named as

Defendants are Physician Assistants Francis Fasciana and Ferdinand Alama, as well as Doctor

Kevin Pigos from the United States Penitentiary at Lewisburg, Pennsylvania (“USP-

Lewisburg”). (Id. at 1-2.)

       After service of the complaint was ordered (Doc. No. 10), Plaintiff filed multiple motions

for preliminary injunctions. (Doc. Nos. 17, 18, 26, 46, 61, 65, 96.) On March 21, 2016, the

Court denied Plaintiff’s seventh motion for a preliminary injunction. (Doc. No. 70.) Plaintiff

appealed that Order to the United States Court of Appeals for the Third Circuit on April 5, 2016.

(Doc. No. 75.) On April 19, 2016, this Court issued an Order staying this matter pending the

outcome of Plaintiff’s appeal. (Doc. No. 87.) On May 4, 2016, Defendants filed a motion for

summary judgment. (Doc. No. 89.)

       On January 22, 2018, the Third Circuit affirmed this Court’s March 21, 2016 denial of

Plaintiff’s motion for a preliminary injunction. (Doc. No. 125.) Defendants filed their brief in
support of their motion for summary judgment (Doc. No. 129), and statement of facts (Doc. No.

128), on March 23, 2018. On May 21, 2018, observing that Defendants raised the issue of

whether Plaintiff exhausted his administrative remedies, the Court issued a Paladino Order,1

informing the parties that it would consider the exhaustion issue in the context of summary

judgment and that by doing so, it would consider matters outside the pleadings in its role as

factfinder. (Doc. Nos. 137, 138.) Defendants filed supplemental materials in accordance with

this Court’s May 21, 2018 Order on June 4, 2018. (Doc. Nos. 139, 140.) Plaintiff was granted a

sixty (60) day extension of time in which to file his oppositional materials, which established

August 4, 2018 as the deadline for his submissions. (Doc. No. 138.) Plaintiff subsequently filed

two motions for an extension of time (Doc. Nos. 141, 145), which this Court granted to the

extent that Plaintiff was directed to file his oppositional materials on or before September 21,

2018. (Doc. No. 151.) To date, Plaintiff has not filed any oppositional materials with the Court.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 56(a) requires the Court to render summary judgment “if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that

the mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

         A disputed fact is “material” if proof of its existence or nonexistence would affect the

outcome of the case under applicable substantive law. Anderson, 477 U.S. at 248; Gray v. York

Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is “genuine” if



1
    Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018).
                                                  2
the evidence is such that a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 257; Brenner v. Local 514, United Bhd. of Carpenters & Joiners of Am.,

927 F.2d 1283, 1287-88 (3d Cir. 1991).

       When determining whether there is a genuine issue of material fact, the Court must view

the facts and all reasonable inferences in favor of the nonmoving party. Moore v. Tartler, 986

F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963 F.2d 599, 600 (3d Cir. 1992); White

v. Westinghouse Elec. Co., 862 F.2d 56, 59 (3d Cir. 1988). In order to avoid summary

judgment, however, the nonmoving party may not rest on the unsubstantiated allegations of his

or her pleadings. When the party seeking summary judgment satisfies its burden under Rule 56

of identifying evidence which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with affidavits, depositions,

answers to interrogatories or the like in order to demonstrate specific material facts which give

rise to a genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The party opposing

the motion “must do more than simply show that there is some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When

Rule 56 shifts the burden of production to the nonmoving party, that party must produce

evidence to show the existence of every element essential to its case which it bears the burden of

proving at trial, for “a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

323; see also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992).

       In determining whether an issue of material fact exists, the Court must consider the

evidence in the light most favorable to the nonmoving party. White, 862 F.2d at 59. In doing so,

the Court must accept the nonmovant’s allegations as true and resolve any conflicts in his



                                                 3
favor. Id. (citations omitted). However, a party opposing a summary judgment motion must

comply with Local Rule 56.1, which specifically directs the oppositional party to submit a

“statement of the material facts, responding to the numbered paragraphs set forth in the statement

required [to be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the statement

required to be served by the moving party will be deemed to be admitted.” L.R. 56.1. A party

cannot evade these litigation responsibilities in this regard simply by citing the fact that he is a

pro se litigant. These rules apply with equal force to all parties. See Sanders v. Beard, Civ. No.

09-1384, 2010 U.S. Dist. LEXIS, *15 (M.D. Pa. July 20, 2010) (stating that pro se parties “are

not excused from complying with court orders and the local rules of court”); Thomas v. Norris,

Civ. No. 02-01854, 2006 U.S. Dist. LEXIS 64347, at *11 (M.D. Pa. Sept. 8, 2006) (explaining

that pro se parties must follow the Federal Rules of Civil Procedure).

III.   DISCUSSION2

       Plaintiff alleges that Defendants at USP-Lewisburg were deliberately indifferent to his

serious medical needs and denied him medical treatment. (Doc. Nos. 128 ¶ 1, 139 ¶ 1.) The

BOP has established an Administrative Remedy Program for inmates to resolve concerns related

2
  Middle District of Pennsylvania Local Rules of Court provide that in addition to filing a brief in
opposition to the moving party’s brief in support of its motion, “[t]he papers opposing a motion
for summary judgment shall include a separate, short and concise statement of material facts
responding to the numbered paragraphs set forth in the statement [of material facts filed by the
moving party] . . . as to which it is contended that there exists a genuine issue to be tried.” M.D.
Pa. L.R. 56. 1. The Rule further requires the inclusion of references to the parts of the record
that support the statements. See id. Finally, the Rule states that the statement of material facts
required to be served by the moving party will be deemed to be admitted unless controverted by
the statement required to be served by the opposing party. See id. Unless otherwise noted, the
factual background herein is derived from Defendant’s Rule 56.1 statement and supplemental
statement of material facts. (Doc. Nos. 128, 139.) Plaintiff has failed to file a response to
Defendants’ statement of material facts in compliance with M.D. Pa. L.R. 56.1. Accordingly, the
Court deems the facts set forth by Defendants to be undisputed. See M.D. Pa. LR 56. 1; Fed. R.
Civ. P. 56(e)(2).
                                                   4
to their confinement. (Id. ¶ 2.) To fully exhaust administrative remedies, an inmate must first

attempt to resolve his concerns via an informal request to staff. (Id. ¶ 3.) If informal resolution

is unsuccessful, the inmate may file an administrative remedy request with the Warden on the

proper form within 20 calendar days. (Id. ¶ 4.) If the inmate is not satisfied with the Warden’s

response, he may appeal to the BOP Regional Office utilizing a BP-10 form within 20 calendar

days. (Id. ¶ 5.) If still dissatisfied, the inmate may file a final appeal to the BOP Central Office

using a BP-11 form within 30 calendar days. (Id. ¶ 6.) If the inmate does not receive a response

to his administrative remedies/appeals within the time allotted for reply, he may consider the

absence of a response to be a denial at that level. (Id. ¶ 7.) An inmate will not be deemed to

have fully exhausted his administrative remedies until the BOP Central Office has denied his

grievance. (Id. ¶ 8.)

       Plaintiff has filed over forty (40) administrative remedies since his arrival at USP-

Lewisburg. (Doc. No. 139 ¶ 9.) On October 10, 2014, Plaintiff filed his complaint in this instant

matter. (Id. ¶ 10.) The only administrative remedy filed related to Plaintiff’s complaint is

remedy number 791649-F1, which was filed on August 26, 2014. (Id. ¶ 11.) Remedy number

791649-F1 was denied by the institution on September 2, 2014. (Id. ¶ 12.) Plaintiff appealed to

the Northeast Regional Office, which denied the appeal on October 17, 2014. (Id. ¶¶ 13, 14.)

Subsequently, Plaintiff appealed to the Central Office on November 3, 2014, which closed the

remedy on October 14, 2015. (Id. ¶ 16.) The BOP records of the administrative remedies reveal

that Plaintiff subsequently exhausted remedy number 791649-F1 after filing the instant

complaint in this action. (Id. ¶ 17.) Plaintiff would have been able to consider the lack of a

response within forty days from the Central Office as a denial on December 13, 2014. (Id. ¶ 18.)




                                                  5
       Defendants seek the entry of summary judgment against Plaintiff for his failure to

properly exhaust his administrative remedies prior to filing the instant action. (Doc. Nos. 129 at

10, 140 at 6.) Under the Prison Litigation Reform Act (“PLRA”), a prisoner must pursue all

available avenues of relief through the applicable grievance system before initiating a federal

civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)

(“[A]n inmate must exhaust irrespective of the forms of relief sought and offered through

administrative avenues.”). Section 1997e provides, in relevant part, that “[n]o action shall be

brought with respect to prison conditions under [S]ection 1983 of this title, or any other [f]ederal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion

requirement is mandatory. Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007); Booth, 532

U.S. at 742 (holding that the exhaustion requirement of the PLRA applies to grievance

procedures “regardless of the relief offered through administrative procedures”); see also

Petrucelli v. Hasty, 605 F. Supp. 2d 410 (E.D. N.Y. 2009) (providing that the PLRA’s

exhaustion requirement applies to Bivens claims).

       The Third Circuit has further provided that there is no futility exception to Section

1997e’s exhaustion requirement. See Nyhuis v. Reno, 204 F.3d 65, 75-76 (3d Cir. 2000).

Courts have typically required across-the-board exhaustion by inmates seeking to pursue claims

in federal court. See id. Additionally, courts have interpreted this exhaustion requirement as

including a procedural default component, holding that inmates must fully satisfy the

administrative requirements of the inmate grievance process before proceeding with a claim in

federal court. See Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004); Oriakhi v. United States, 165 F.

App’x 991, 993 (3d Cir. 2006) (providing that “there appears to be unanimous circuit court



                                                  6
consensus that a prisoner may not fulfill the PLRA’s exhaustion requirement by exhausting

administrative remedies after the filing of the complaint in federal court”). Courts have also

concluded that inmates who fail to complete the prison grievance process in a full and timely

manner are barred from subsequently litigating claims in federal court. See, e.g., Booth v.

Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v. Strickland, 304 F. App’x 22 (3d Cir. 2008).

       This broad rule favoring full exhaustion allows for a narrowly-defined exception; if the

actions of prison officials directly caused the inmate’s procedural default as to a grievance, the

inmate will not be required to strictly comply with this exhaustion requirement. See Camp v.

Brennan, 219 F.3d 279 (3d Cir. 2000). However, courts also recognize a clear “reluctance to

invoke equitable reasons to excuse [an inmate’s] failure to exhaust as the statute

requires.” Davis v. Warman, 49 F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to

exhaust will be excused only “under certain limited circumstances,” Harris v. Armstrong, 149 F.

App’x 58, 59 (3d Cir. 2005), and an inmate can defeat a claim of failure to exhaust only by

showing “he was misled or that there was some extraordinary reason he was prevented from

complying with the statutory mandate.” See Warman, 49 F. App’x at 368.

       In the absence of competent proof that an inmate was misled by corrections officials, or

some other extraordinary circumstances warranting a departure from strict compliance with the

exhaustion requirement, courts frequently reject inmate requests for excusal of their failure to

exhaust. An inmate, therefore, cannot excuse a failure to comply with these grievance

procedures in a timely manner by simply claiming that his efforts constituted “substantial

compliance” with this statutory exhaustion requirement. See Harris, 149 F. App’x at 59.

Furthermore, an inmate cannot avoid this exhaustion requirement by merely alleging that the

administrative policies were not clearly explained to him. Warman, 49 F. App’x at 368.



                                                 7
Consequently, an inmate’s confusion regarding these grievances procedures does not, alone,

excuse a failure to exhaust. See Casey v. Smith, 71 F. App’x 916 (3d Cir. 2003); see also Marsh

v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well established that ‘ignorance of the

law, even for an incarcerated pro se petitioner, generally does not excuse prompt filing.’”

(citations omitted)).

       The record before the Court reveals that the only administrative remedy filed by Plaintiff

that is related to the instant matter is remedy number 791649-F1. (Doc. No. 139 ¶ 11.) The

remedy was filed by Plaintiff on August 26, 2014. (Id.) It was denied by the institution on

September 2, 2014 (id. ¶ 12), and Plaintiff appealed to the Northeast Regional Office on

September 19, 2014 (id. ¶ 13). The Northeast Regional Office denied the appeal on October 17,

2014 (id. ¶ 14), and Plaintiff appealed to the Central Office on November 3, 2014 (id. ¶ 15).

However, Plaintiff filed the instant action on October 10, 2014, during the pendency of the

administrative remedy process. (Id. ¶ 10; Doc. No. 1.)

       Further, the undisputed facts and evidence of record demonstrate that Plaintiff failed to

exhaust his administrative remedies prior to filing this instant action. (Id. ¶¶ 10-17; Doc. No. 1.)

It was only after Plaintiff’s complaint was filed that administrative remedy 791649-F1 was

exhausted. However, Plaintiff cannot satisfy the exhaustion requirement by subsequently

exhausting his current claims while his present action is pending with this Court. See Robles v.

Casey, No. 1:cv-10-2663, 2012 WL 383823, at *12 (M.D. Pa. Jan. 4, 2012); Spruill, 372 F.3d at

227 (inmates must fully satisfy the administrative requirements of the inmate grievance process

before proceeding with a claim in federal court); Oriakhi, 165 F. App’x at 993 (providing that “a

prisoner may not fulfill the PLRA’s exhaustion requirement by exhausting administrative

remedies after the filing of the complaint in federal court”). Consequently, Defendants’ motion



                                                 8
for summary judgment will be granted, as the record demonstrates that Plaintiff failed to exhaust

these claims prior to initiating the instant action. See Robles, 2012 WL 383823, at *12; Oriakhi,

165 F. App’x at 993.

IV.    CONCLUSION

       Based on the foregoing, Defendants’ motion for summary judgment (Doc. No. 89), will

be granted. An appropriate Order follows.




                                                9
